HOLMES, Circuit Judge
(specially concurring) .
I concur in the result for the reasons stated by the court below in its opinion. I quote with approval from said opinion the following clear and succinct statement [50 F.Supp. 350, 355]:
“The evidence adduced at the trial seemingly negatives the idea that it was the legal intention of J. B. Guthrie to retain title to any part of the’tract though it must be conceded that the evidence does point one way and then the other. It is so closely in even balance and so inconclusive and devoid of certainty that it cannot be considered as of material aid to the Court in the construction of the deed. This being so, this case is apparently governed by the general rule of construction which provides that when the parts of a deed are so radically repugnant that there is no rational construction that will'render them effective and accordant that the earliest clause will stand and the last be rejected. And especially should the rule be applied where as here the later provision, if given effect, would completely alter the principal terms of the deed which has previously been clearly set out. See Restatement of the Law of Property, Vol. III, Ch. 18, Sec. 246, p. 1237.
“In Authement v. Weill, supra, it was held that the deed from James B. Guthrie to Sheldon Guthrie conveyed all of the land in question and that the persons holding under James B. Guthrie had no interest therein. The plaintiffs hold under James B.. Guthrie and are seeking by this action to have rights recognized which the Supreme Court of Louisiana has held do not exist. While Authement v. Weill is not conclusive on this Court, yet the holding of the Supreme Court of Louisiana construing the Guthrie deed should only be departed from because of compelling reasons, in view of the confusion and uncertainty of titles that would result from a different determination as to the validity of the title to land, depending upon the accidental circumstance as to whether the action was instituted in a state or federal Court of the locality where the land was situated. This Court in the exercise of its independent judgment is unable to assign any reason that would justify a departure from the holding of the Supreme Court of Louisiana but firmly believes that there is-every reason why the construction given the Guthrie deed in Authement v. Weill should be followed.”